EXHIBIT 10.11

 

AMENDMENT NO. 3

to the

AMENDED AND RESTATED TRUST AGREEMENT

by and between

MORGAN STANLEY

and

STATE STREET BANK AND TRUST COMPANY

 

This AMENDMENT NO. 3 (this “Amendment’), made as of the 15th day of September
2003, amends the AMENDED AND RESTATED TRUST AGREEMENT, made as of the 30th day
of November 2000, by and between MORGAN STANLEY, a Delaware corporation (the
“Company”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust
company (in its individual capacity, “State Street” and, as trustee under the
Agreement, the “Trustee”), as such Amended and Restated Trust Agreement was
previously amended by Amendment No. 1 thereto, made as of the 1st day of January
2002, and Amendment No. 2 thereto, made as of the 1st day of January 2003 (as so
amended, the “Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
assigned thereto in the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the parties do hereby agree
to amend the Agreement as follows:

 

1. Termination as to Unallocated Shares

 

The final sentence of Section 1(b) of the Trust Agreement is amended by adding
the following sentence at the end thereof:

 

“It is specifically noted that the Company may terminate the trust to the extent
of any Unallocated Shares at any time.”

 

2. Dividends

 

Section 1(f) of the Trust Agreement is deleted and replaced in its entirety as
follows:

 

“Any cash dividend paid in respect of Allocated Shares held in the Trust shall
be distributed by the Trustee to Trust Beneficiaries as directed by the Company.
Any such cash dividend paid in respect of Unallocated Shares held in the Trust
shall be delivered by the Trustee to the Company, provided, however, that any
such cash dividend paid in respect of Unallocated Shares that correspond to
forfeited stock

 

1



--------------------------------------------------------------------------------

units that were awarded under the Plan prior to, or in respect of periods ending
prior to, December 1, 2002 (“Pre-Fiscal 2003 Awards”), shall be paid to a
charitable, educational or similar not-for-profit foundation, institution or
other organization designated by the Company at the time of payment (a
“Designated Charity”) and shall not be distributed to the Company. The Company
shall act as agent for the Trustee in making distributions to Trust
Beneficiaries unless the Trustee gives the Company 90 days notice, in writing,
that the Trustee does not want the Company to act as its agent. The Trustee may
require the Company to provide certification of its distributions to Trust
Beneficiaries and other parties in respect of Unallocated Shares corresponding
to forfeited Pre-Fiscal 2003 Awards. Any other dividend or distribution made
with respect to the shares of Stock held in the Trust shall be distributed to
the Trustee and delivered by the Trustee to the Company for disposition by the
Company (i) in the case of Allocated Shares, in accordance with the Plan and
awards granted thereunder, (ii) in the case of Unallocated Shares that
correspond to forfeited Pre-Fiscal 2003 Awards, for the benefit of a Designated
Charity as directed by the Company at the time of payment, and (iii) in the case
of other Unallocated Shares, as determined by the Company in its discretion.”

 

3. Distribution of Shares and other Assets Remaining in the Trust upon
Termination of the Trust

 

The second sentence of Section 4 is deleted and replaced in its entirety as
follows:

 

“Upon any termination of the Trust, all shares of Stock and other assets, if
any, held in the Trust shall be delivered to the Company or as otherwise
directed by the Company, provided, however, that all Unallocated Shares of Stock
that correspond to forfeited Pre-Fiscal 2003 Awards shall be distributed to such
employees or groups of employees of the Company or the Material Subsidiaries as
determined or designated by the Committee or by an officer of the Company at the
time of such termination of the Trust.”

 

3. Savings Clause

 

Except as modified herein, the Agreement remains in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and State Street have executed this Trust
Agreement as of the date first above written.

 

MORGAN STANLEY

By:

 

/s/ WILLIAM J. O’SHAUGHNESSY, JR.

--------------------------------------------------------------------------------

   

Name:  William J. O’Shaughnessy, Jr.

   

Title:  Assistant Secretary

 

STATE STREET BANK AND TRUST
COMPANY

By:

 

/s/ CHRISTINE WALSH

--------------------------------------------------------------------------------

   

Name: Christine Walsh

   

Title: Vice President

 

3